ON MOTION FOR REHEARING
PER CURIAM.
In a motion for rehearing Farm Bureau avers this Court misinterpreted the facts in stating that there was no evidence of any buyer for the junk cars closer than Kansas City. Farm Bureau insists the transcript shows there was in fact a place to sell the cars closer than Kansas City. Farm Bureau bases its argument on the following excerpt from Robert’s deposition:
“Q. There are junk yards closer than Kansas City, aren’t there?
A. Yes.”
While the excerpt establishes there were junk yards closer than Kansas City, it does not establish that any of such junk yards would have purchased the large quantity of compressed junk cars Robert was hauling at the time of the accident, and it certainly does not demonstrate that Robert could have obtained as high a price for the load anyplace nearer than Kansas City. Indeed, the trial court was doubtful that the above excerpt constituted an admission against Robert’s interest, remarking: “He doesn’t have to haul it to the cheapest place.”
The motion for rehearing is denied.